—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Leone, J.), rendered March 13, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s request to cross-examine an undercover police officer regarding the officer’s alleged misidentification of individuals in two prior unrelated cases. Whether the officer erroneously described and/or apprehended individu*567ais who were later released had no bearing on the issue of the identity of the defendant in this case. Accordingly, the trial court was within its discretion in limiting cross-examination on such a collateral matter (see, People v Almeida, 159 AD2d 508). Further, the prosecutor did not “open the door” to the line of questioning proposed by the defense counsel. O’Brien, J. P., Altman, Luciano and Smith, JJ., concur.